UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DEBORAH BADASZEWSKI,

                                                    Plaintiff,             Case # 18-CV-796-FPG

v.                                                                         DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Deborah Badaszewski brings this action pursuant to the Social Security Act

seeking review of the final decision of the Commissioner of Social Security that denied her

application for Disability Insurance Benefits (“DIB”) under Title II of the Act. ECF No. 1. The

Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 13, 14. For the reasons that follow, the Commissioner’s motion is

DENIED, Badaszewski’s motion is GRANTED, and this matter is REMANDED to the

Commissioner for further administrative proceedings.

                                              BACKGROUND

          In May 2014, Badaszewski applied for DIB with the Social Security Administration (“the

SSA”). Tr. 1 67. She alleged disability since June 1, 2013 due to severe neck pain, degenerative

disc disease, spinal stenosis, osteoarthritis, high cholesterol, and depression. Tr. 67-68. On March

16, 2017, Administrative Law Judge Timothy M. McGuan (“the ALJ”) held a hearing at which

Badaszewski and a vocational expert (“VE”) testified. Tr. 38. On April 24, 2017, the ALJ issued



1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                        1
a decision finding that Badaszewski is not disabled. Tr. 15-30. On June 6, 2018, the Appeals

Council denied Badaszewski’s request for review. Tr. 1-4. This action seeks review of the

Commissioner’s final decision. ECF No. 1.

                                     LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the



                                                2
claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. If not, the ALJ determines the

claimant’s residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective impairments.

See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. Rosa v. Callahan, 168 F.3d

72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                          DISCUSSION

  I.   The ALJ’s Decision

       The ALJ analyzed Badaszewski’s claim for benefits under the process described above. At

step one, the ALJ found that Badaszewski had not engaged in substantial gainful activity since the

alleged onset date. Tr. 17. At step two, the ALJ found that Badaszewski has several severe



                                                 3
impairments, including degenerative disc disease, spinal stenosis, osteoarthritis, and fibromyalgia.

Id. The ALJ found that Badaszewski’s depression is a non-severe impairment. Tr. 18. At step

three, the ALJ found that her impairments did not meet or medically equal any Listings

impairment. Tr. 19.

       Next, the ALJ determined that Badaszewski retains the RFC to perform light work with

additional restrictions. Tr. 20. He did not include any nonexertional mental restrictions. Id. At

step four, the ALJ relied on the VE’s testimony to find that that Badaszewski can perform her past

relevant work as actually and generally performed. Tr. 29. Accordingly, the ALJ concluded that

Badaszewski is not disabled. Id.

 II.   Analysis

       Badaszewski argues, among other things, that the ALJ erred in evaluating the opinion of

consultative psychologist Gregory Fabiano, Ph.D. Because the Court agrees, it need not address

Badaszewski’s other arguments.

       Dr. Fabiano performed a consultative psychiatric evaluation in September 2014. Tr. 294.

As is relevant here, he diagnosed Badaszewski with major depressive disorder. Tr. 297. Dr.

Fabiano opined that Badaszewski had “some mild limitations in her ability to relate adequately

with others and some mild to moderate limitations in her ability to appropriately deal with stress.”

Id. He further noted, “The results of the examination appear to be consistent with psychiatric

problems, but in itself, this does not appear to be significant enough to interfere with the claimant’s

ability to function on a daily basis.” Id.

       The ALJ gave “great weight” to Dr. Fabiano’s opinion. Tr. 28. The ALJ found that Dr.

Fabiano’s evaluation was consistent with his own examination, the treatment notes of

Badaszewski’s treating physician, and her own reports of daily activities. See Tr. 18, 28. Based



                                                  4
in part on this evidence, the ALJ concluded that Badaszewski’s depression is not a severe

impairment and does not pose any functional limitations for RFC purposes. Tr. 18, 20, 28.

       Badaszewski argues that the ALJ erred because, although he claimed to have adopted Dr.

Fabiano’s opinion, he did not include any limitations to “account for the mild to moderate

limitations in dealing with stress which Dr. Fabiano opined.” ECF No. 15 at 2. In Badaszewski’s

view, the ALJ disregarded “the portion of [Dr. Fabiano’s] opinion which was supportive of [her]

claim” and cherry picked the evidence. Id. The Court agrees.

       An ALJ must “evaluate every medical opinion he receives, regardless of its source.” Pena

v. Chater, 968 F. Supp. 930, 937 (S.D.N.Y. 1997). An ALJ is not required to “reconcile explicitly

every conflicting shred of medical testimony,” Dioguardi v. Comm’r of Soc. Sec., 445 F. Supp. 2d

288, 297 (W.D.N.Y. 2006) (citation omitted), and “[t]here is no absolute bar to crediting only

portions of medical source opinions.” Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH), 2015 WL

1524417, at *8 (N.D.N.Y. Apr. 2, 2015). However, where the ALJ’s “RFC assessment conflicts

with an opinion from a medical source, the [ALJ] must explain why the opinion was not adopted.”

Dioguardi, 445 F. Supp. 2d at 297 (quoting S.S.R. 96-8p, 1996 WL 374184, at *7 (S.S.A. July 2,

1996)). Thus, when an ALJ adopts only portions of a medical opinion, he must explain why he

rejected the remaining portions. Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669, at *5

(W.D.N.Y. Aug. 25, 2015); see also Portal v. Saul, No. 17-CV-5503, 2019 WL 4575391, at *4

(E.D.N.Y. Sept. 20, 2019) (“An ALJ is certainly permitted to assign different weights to different

portions of a medical opinion, but when the ALJ uses a portion of a given opinion to support a

finding, while rejecting another portion of that opinion, the ALJ must have a sound reason for this

discrepancy.” (internal quotation marks omitted)).




                                                5
        In this case, the ALJ purported to give “great weight” to Dr. Fabiano’s opinion without any

caveats. Tr. 28. But the RFC does not contain any stress-related functional limitations that

correspond to Dr. Fabiano’s view that Badaszewski has “some mild to moderate limitations in her

ability to appropriately deal with stress.” Tr. 297. In other words, Dr. Fabiano seems to have

believed that Badaszewski suffered some, albeit minor, nonexertional mental limitations.

        Apparently recognizing the inconsistency between Dr. Fabiano’s opinion and the RFC, 2

the Commissioner responds that an ALJ is not required to include all the limitations from a medical

opinion. ECF No. 14-1 at 11-12. That may be true, but the infirmity here is that the ALJ adopted

a portion of a medical opinion without explaining why. An explanation is necessary to permit

meaningful judicial review and ensure that an ALJ does not simply cherry pick evidence

supporting his ultimate conclusion. The ALJ did not offer any explanation when he adopted some

portions of Dr. Fabiano’s opinion and implicitly rejected others. That constitutes error. See, e.g.,

Raymer, 2015 WL 5032669, at *5.

        Citing various evidence in the record, the Commissioner also argues that “the record in this

case does not support stress-related limitations.” ECF No. 14-1 at 12. To the extent the

Commissioner is attempting to supply the necessary explanation as to why the ALJ might have

rejected that part of Dr. Fabiano’s opinion, it is well-settled that this Court may not accept “post

hoc rationalizations for agency action.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999). To the

extent the Commissioner is arguing that the ALJ’s error is harmless because there is insufficient

evidence to support any stress-based functional limitations, the Court is not persuaded. The


2
  The Commissioner does not argue that a “mild to moderate” limitation in dealing with stress is consistent
with an RFC that contains no stress-based restrictions. Even if it could be, the ALJ did not state that he
interpreted Dr. Fabiano’s opinion in that way. And therein lies the problem: by failing to provide a
sufficient explanation for the weight he gave Dr. Fabiano’s opinion, the ALJ did not uphold his duty to
“build an accurate and logical bridge from the evidence to [his] conclusion [so as] to enable a meaningful
review.” Hamedallah v. Astrue, 876 F. Supp. 2d 133, 142 (N.D.N.Y. 2012).

                                                    6
opinion of a medical expert like Dr. Fabiano is itself evidence that Plaintiff has such restrictions.

While the ALJ may not be required to adopt it, neither may he disregard it without explanation.

       Accordingly, because the ALJ failed to provide an adequate rationale when he implicitly

rejected a portion of Dr. Fabiano’s opinion, remand for further proceedings is required.

                                         CONCLUSION
       For all of the reasons stated, the Commissioner’s Motion for Judgment on the Pleadings

(ECF No. 14) is DENIED and Badaszewski’s Motion for Judgment on the Pleadings (ECF No.

13) is GRANTED. This matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: January 30, 2020
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 7
